DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/06/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claims 1, 14 and 19 have been considered, but are not persuasive. The new ground of rejection cites Koike1 US 2012/0293732 as teaching the amended claim limitations in claims 1, 14 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike US 2018/0164642 in view of Koike1 US 2012/0293732.
Regarding claim 1, Koike discloses an optical element, in at least figs.1-8 and 12, comprising: 
a substrate (11) that is transparent to light at a using wavelength band; 
an antireflection layer (12, para.61); 
a matching layer (131 and 132; or 133 and 132); and 
a birefringent layer (133 in fig.8, para.85; or 131) formed of an oblique angle vapor deposition film (para.85; or fig.3), 
wherein an optical loss is calculated using the following formulae from intensity of transmitted light and intensity of reflected light measured by S-polarized light at an incident angle of 5° in the optical element,
Transmittance=intensity of transmitted light/intensity of incident light (%)
Reflectance=intensity of reflected light/intensity of incident light (%)
Optical loss (%)=100%−transmittance (%)−reflectance (%)(these formulae are well-known).
Koike does not explicitly disclose the optical loss in the optical element at the using wavelength band is 0.9% or less. 
Koike1 discloses an optical element, in at least figs.1, 3, 22, 25 and 26 (fig.26 is wavelength dependency of the reflectance, not wavelength dependency of the transmission factor, see para.42), the optical loss in the optical element at the using wavelength band is 0.9% or less (see figs.25 and 26 there is the optical loss in the optical element (fig.22) at the using wavelength band (450-550nm) is about 0.9% to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical loss in the optical element at the using wavelength band is 0.9% or less as taught by Koike1 in the optical element of Koike for the purpose of improving transmission and lowering the reflectance and minimizing the optical loss of the optical element.
Regarding claim 2, Koike1 discloses the optical loss in the optical element at a wavelength of 455 nm is 0.9% or less (see figs.25 and 26, the optical loss in the optical element at a wavelength of 455 nm is about 0.8%, for example when wavelength is 455 nm, transmittance is about 98.7%, the reflectance is about 0.5%, so that optical loss is 0.8%) for the purpose of improving transmission and lowering the reflectance (para.114) and minimizing the optical loss of the optical element. The reason for combining is the same as claim 1.
Regarding claim 3, Koike discloses the antireflection layer is a multilayer film in which two or more inorganic oxide films having mutually different refractive indexes are deposited (para.61,62 and fig.2).
Regarding claim 4, Koike discloses at least one of the inorganic oxide films includes at least one selected from the group consisting of Ti, Si, Ta, Al, Ce, Zr, Nb, and Hf (see para.62).
Regarding claim 5, Koike discloses at least one of the inorganic oxide films includes Nb (para.62).
Regarding claim 6, Koike discloses at least one of the inorganic oxide films includes Si (para.62).
Regarding claim 7, Koike discloses the antireflection layer is a multilayer film in which an inorganic oxide film including Nb and an inorganic oxide film including Si are deposited (para.62).
Regarding claim 8, Koike discloses the matching layer (131 and 132) is a multilayer film in which two or more inorganic oxide films having mutually different refractive indexes are deposited (see fig.1 and para.72 discloses 131 and 132 can be different materials).
Regarding claim 9, Koike discloses at least one of the inorganic oxide films includes at least one selected from the group consisting of Ti, Si, Ta, Al, Ce, Zr, Nb, and Hf (para.69 and 72).
Regarding claim 10, Koike discloses at least one of the inorganic oxide films includes Nb (para.69 and 72).
Regarding claim 11, Koike discloses at least one of the inorganic oxide films includes Si (para.69 and 72).
Regarding claim 12, Koike discloses the matching layer is a multilayer film in which an inorganic oxide film including Nb and an inorganic oxide film including Si are deposited (para.69 and 72)
Regarding claim 13, Koike discloses the antireflection layer is disposed on both sides of the substrate (see fig.1).
Regarding claim 19, Koike discloses a projection image display device (para.2 and 31), in at least figs.1-8 and 12, comprising: 
an optical element (10); 
a light modulator (100); 
a light source (a light source, para.31) configured to emit light; and 
a projection optical system (a projection optical system, para.31) configured to project modulated light, wherein the light modulator and the optical element are disposed on a light path between the light source and the projection optical system (para.31), and 
wherein the optical element includes:
a substrate (11) that is transparent to light at a using wavelength band; 
an antireflection layer (12, para.61); 
a matching layer (131 and 132; or 133 and 132); and 
a birefringent layer (133 in fig.8, para.85; or 131) formed of an oblique angle vapor deposition film (para.85; or fig.3), 
wherein an optical loss is calculated using the following formulae from intensity of transmitted light and intensity of reflected light measured by S-polarized light at an incident angle of 5° in the optical element,
Transmittance=intensity of transmitted light/intensity of incident light (%)
Reflectance=intensity of reflected light/intensity of incident light (%)
Optical loss (%)=100%−transmittance (%)−reflectance (%)(these formulae are well-known).

Koike1 discloses a projection image display device, in at least figs.1, 3, 22, 25 and 26 (fig.26 is wavelength dependency of the reflectance, not wavelength dependency of the transmission factor, see para.42), the optical loss in the optical element at the using wavelength band is 0.9% or less (see figs.25 and 26 there is the optical loss in the optical element (fig.22) at the using wavelength band (450-550nm) is about 0.9% to 0.25%, for example when wavelength is 550nm, transmittance is about 99%, the reflectance is about 0.75%, so that optical loss is 0.25%) for the purpose of improving transmission and lowering the reflectance (para.114) and minimizing the optical loss of the optical element.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical loss in the optical element at the using wavelength band is 0.9% or less as taught by Koike1 in the projection image display device of Koike for the purpose of improving transmission and lowering the reflectance and minimizing the optical loss of the optical element.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike US 2018/0164642 in view of Koike1 US 2012/0293732 and Asakawa JP 2004126530A (see 17105739_2021-09-22_JP_2004126530_A_M.pdf document).
Regarding claim 14, Koike discloses a production method of an optical element, in at least figs.1-8 and 12, comprising: 
providing a substrate (11) that is transparent to light at a using wavelength band; 

forming a matching layer (131 and 132; or 133 and 132); and 
forming a birefringent layer (133 in fig.8, para.85; or 131) formed of an oblique angle vapor deposition film (para.85; or fig.3), 
wherein an optical loss is calculated using the following formulae from intensity of transmitted light and intensity of reflected light measured by S-polarized light at an incident angle of 5° in the optical element,
Transmittance=intensity of transmitted light/intensity of incident light (%)
Reflectance=intensity of reflected light/intensity of incident light (%)
Optical loss (%)=100%−transmittance (%)−reflectance (%)(these formulae are well-known).
Koike does not explicitly discloses the antireflection layer or the matching layer, or both are formed by reactive sputtering, the optical loss in the optical element at the using wavelength band is 0.9% or less.
Asakawa discloses a production method of an optical element, in at least figs.1-3, the antireflection layer (42a or 42b) is formed by reactive sputtering for the purpose of forming the antireflection layer (see figs.1 and 2 and para.6, 4th paragraph).
Koike1 discloses a production method of an optical element, in at least figs.1, 3, 22, 25 and 26 (fig.26 is wavelength dependency of the reflectance, not wavelength dependency of the transmission factor, see para.42), the optical loss in the optical element at the using wavelength band is 0.9% or less (see figs.25 and 26 there is the optical loss in the optical element (fig.22) at the using wavelength band (450-550nm) is about 0.9% to 0.25%, for example when wavelength is 550nm, transmittance is about 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the antireflection layer is formed by reactive sputtering, the optical loss in the optical element at the using wavelength band is 0.9% or less as taught by Asakawa and Koike1 respectively in the production method of an optical element of Koike for the purpose of forming the antireflection layer, improving transmission and lowering the reflectance (para.114) and minimizing the optical loss of the optical element.
Regarding claim 15, Koike in view of Koike1 and Asakawa discloses the reactive sputtering is reactive sputtering using mixed gas including inert gas and oxygen gas (para.6, 7th paragraph) and an oxygen flow ratio (it’s inherent to have an oxygen flow ratio) in the mixed gas is set in a manner that the optical loss of the optical element is to be 1.0% or less relative to the light at the using wavelength band for the purpose of forming a layer with multilayer structure forming the antireflection layer (see figs.1 and 2 and para.6, 4th paragraph). The reason for combining is the same as claim 14.
Regarding claim 16, Koike in view of Koike1 and Asakawa discloses the forming at least one antireflection layer, the forming a matching layer, or both include laminating two or more inorganic oxide films having mutually different refractive indexes (see figs.1 and 2) by reactive sputtering to form a multilayer film (see figs.1 and 2) for the purpose of (see figs.1 and 2 and para.6, 4th paragraph). The reason for combining is the same as claim 14.
Regarding claims 17, Koike discloses the forming at least one antireflection layer or the forming a matching layer, or both include forming an oxide film including Nb (para.62, 69 and 72).
Koike in view of Koike1 does not explicitly disclose forming the oxide film including Nb using mixed gas including inert gas and oxygen gas by reactive sputtering using Nb as a target, and wherein an oxygen flow ratio in the mixed gas is greater than 18% when the oxide film including Nb is formed, where the oxygen flow ratio is represented by [an oxygen flow rate/(an inert gas flow rate+the oxygen gas flow rate)].
Asakawa discloses forming the oxide film including Nb using mixed gas including inert gas and oxygen gas by reactive sputtering using Nb as a target (para.6, 4th and 7th paragraph, niobium as the material for high refractive index layer), and wherein an oxygen flow ratio in the mixed gas when the oxide film including Nb is formed, where the oxygen flow ratio is represented by [an oxygen flow rate/(an inert gas flow rate+the oxygen gas flow rate)] (it’s inherent to have an oxygen flow ratio in the mixed gas when the oxide film including Nb is formed, where the oxygen flow ratio is represented by [an oxygen flow rate/(an inert gas flow rate+the oxygen gas flow rate)] for the purpose of forming the oxide film including Nb for the antireflection layer (para.6, 4th and 7th paragraph). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming the oxide film including Nb using mixed gas including inert gas and oxygen gas by reactive sputtering using Nb as a target, and wherein an oxygen flow ratio in the mixed gas when the oxide film including Nb is formed, where the oxygen flow ratio is represented by [an oxygen flow 
Moreover, Koike in view of Koike1 and Asakawa does not explicitly disclose the oxygen flow ratio in the mixed gas is greater than 18% when the oxide film including Nb is formed. However, one of ordinary skill in the art would have been led to recited range (greater than 18%) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the oxygen flow ratio in the mixed gas is greater than 18% when the oxide film including Nb is formed in the production method of an optical element of Koike in view of Koike1 and Asakawa for the purpose of forming the oxide film including Nb for the antireflection layer.
Regarding claims 18, Koike discloses the forming at least one antireflection layer or the forming a matching layer, or both include forming an oxide film including Si (para.62, 69 and 72).
Koike in view of Koike1 does not explicitly disclose forming the oxide film including Si using mixed gas including inert gas and oxygen gas by reactive sputtering using Si as a target, and wherein an oxygen flow ratio in the mixed gas is greater than 
Asakawa discloses forming the oxide film including Si using mixed gas including inert gas and oxygen gas by reactive sputtering using Si as a target (page 6, 10th paragraph), and wherein an oxygen flow ratio in the mixed gas when the oxide film including Si is formed, where the oxygen flow ratio is represented by [an oxygen flow rate/(an inert gas flow rate+the oxygen gas flow rate)] (it’s inherent to have an oxygen flow ratio in the mixed gas when the oxide film including Si is formed, where the oxygen flow ratio is represented by [an oxygen flow rate/(an inert gas flow rate+the oxygen gas flow rate)] for the purpose of for the purpose of forming the oxide film including Si for the antireflection layer (para.6, 10th paragraph). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming the oxide film including Si using mixed gas including inert gas and oxygen gas by reactive sputtering using Si as a target, and wherein an oxygen flow ratio in the mixed gas when the oxide film including Si is formed, where the oxygen flow ratio is represented by [an oxygen flow rate/(an inert gas flow rate+the oxygen gas flow rate)] as taught by Asakawa in the production method of an optical element of Koike in view of Koike1 for the purpose of forming the oxide film including Si for the antireflection layer.
Moreover, Koike in view of Koike1 and Asakawa does not explicitly disclose the oxygen flow ratio in the mixed gas is greater than 8% when the oxide film including Si is formed. However, one of ordinary skill in the art would have been led to recited range (greater than 8%) through routine experimentation and optimization.  Applicant has the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the oxygen flow ratio in the mixed gas is greater than 8% when the oxide film including Si is formed in the production method of an optical element of Koike in view of Koike1 and Asakawa for the purpose of for the purpose of forming the oxide film including Si for the antireflection layer.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koike1 US 2012/0293732 (at least figs.1-3, 22, 25 and 26 teach a substrate (11), an antireflection layer (15A, 15B), a matching layer (12), a birefringent layer (13, para.60)) and Oowada US 2016/0266282 (at least figs.1-3 teach a substrate (21), an antireflection layer (23, 26), a matching layer (22), a birefringent layer (24, para.42)) both can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIA X PAN/Primary Examiner, Art Unit 2871